       Case 1:20-cv-00149-SPB-RAL Document 52 Filed 08/17/21 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Stefon Johnson, Jr.,                              )
                                                  )
        Plaintiff                                 )       Case No. 1:20-cv-149 (Erie)
                                                  )
vs.                                               )
                                                  )       HON. RICHARD A. LANZILLO
C.O. 1 Lesko, et al.,                             )       UNITED STATES MAGISTRATE JUDGE
                                                  )
        Defendants                                )
                                                  )       ORDER ON MOTIONS FOR
                                                  )       EXTENSION OF TIME AND FOR
                                                  )       RECONSIDERATION OF MOTION TO
                                                  )       APPOINT COUNSEL (ECF NOS. 49, 50)
                                                  )
        Rule 16.1(C)(1) of the Local Rules of this Court requires that Plaintiff file a pretrial statement

that includes, among other things:

                a.        a brief narrative statement of the material facts that will be
                          offered at trial;

                b.        a statement of all damages claimed, including the amount and
                          the method of calculation of all economic damages;

                c.        the name, address and telephone number of each witness,
                          separately identifying those whom the party expects to
                          present and those whom the party may call if the need arises,
                          and identifying each witness as a liability and/or damage
                          witness;

                d.        the designation of those witnesses whose testimony is
                          expected to be presented by means of a deposition and the
                          designation of the portion of each deposition transcript (by
                          page and line number) to be presented if already deposed …;

                e.        an appropriate identification of each document or other
                          exhibit, including summaries of other evidence, separately
                          identifying those that the party expects to offer and those that
                          the party may offer if the need arises and assigning an exhibit
                          number to those that the party expects to offer….

LCvR 16.1(C)(1). This Court ordered Plaintiff to file his pretrial statement on or before September

14, 2021. See ECF No. 45. Plaintiff has now moved to extend this deadline. ECF No. 49. The

                                                      1
       Case 1:20-cv-00149-SPB-RAL Document 52 Filed 08/17/21 Page 2 of 2



motion will be GRANTED in part and DENIED in part. Plaintiff’s request to extend this

deadline by ninety days is denied. However, the motion is granted and the deadline is extended by

an additional forty-five days.

        Plaintiff has also filed a motion seeking reconsideration of the Court’s prior order denying

his motion for appointment of counsel. See ECF No. 50. Upon consideration, and after an

additional review of the factors set forth in Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993), the motion for

reconsideration is DENIED. Nothing material has changed in this case since the Plaintiff’s last

request. See Max’s Seafood Café ex rel. Lou-Ann, Inc., v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

And further, Plaintiff’s motion for counsel was denied, without prejudice, to him moving for

counsel at a later stage of these proceedings.

        Accordingly, the Court ORDERS as follows:

                1.      On or before Friday, October 29, 2021, Plaintiff shall his
                        Pretrial Statement;

                2.      The deadline by which Defendants must file their motion for
                        summary judgment is hereby extended to 30 days after
                        Plaintiff files his Pretrial Statement; and

                3.      The motion to reconsider this Court’s prior order denying the
                        appointment of counsel is denied.

So ordered this 17th day of August, 2021.



                                                                  _________________________
                                                                  RICHARD A. LANZILLO
                                                                  United States Magistrate Judge




                                                     2
